            Case 1:19-cv-02399-RDM Document 47 Filed 01/06/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 ANDREW G. MCCABE,                                )
                                                  )
                 Plaintiff,                       )
                                                  )      Case No. 1:19-CV-2399-RDM
        v.                                        )
                                                  )
 WILLIAM P. BARR, in his official capacity        )
 as Attorney General of the United States, et     )
 al.,                                             )
                                                  )
                 Defendants.                      )
                                                  )
                                                  )

              JOINT STATUS REPORT REGARDING DISCOVERY DISPUTE

       1.       On December 18, 2020, the Court held a telephonic conference regarding a

discovery dispute concerning the appropriate scope and timing of Plaintiff’s November 4, 2020

document subpoena to the Executive Office of the President, which was issued pursuant to Federal

Rule of Civil Procedure 45.

       2.       At the hearing, and by subsequent minute order, the Court ordered the parties to

meet and confer regarding the development of a procedure to ensure that documents relevant to

this litigation, particularly any records stored on private email accounts or devices, are not lost

during the January 20, 2021 presidential transition.

       3.       Attachment A hereto reflects Plaintiff’s original proposal for the preservation

procedure. The parties subsequently exchanged several counter-proposals.

       4.       As discussed below, without waiving their respective positions but in the interests

of compromise, the parties have reached a partial agreement but continue to disagree with respect

to four potential custodians.
            Case 1:19-cv-02399-RDM Document 47 Filed 01/06/21 Page 2 of 5




       5.       The parties agree that Defendants will contact each of the following former White

House officials to ascertain whether that person held records covered by the Presidential Records

Act (“PRA”) on personal devices or accounts and, if so, whether that person copied all such records

to a PRA-covered government electronic messaging account before the end of their service at the

White House:

                a.   Steve Bannon
                b.   James Burnham
                c.   Ezra Cohen-Watnick
                d.   Kellyanne Conway
                e.   Uttam Dhillon
                f.   Anne Donaldson
                g.   Don McGahn
                h.   Robert Porter
                i.   Reince Priebus
                j.   Sarah Sanders
                k.   Keith Schiller
                l.   Sean Spicer
                m.   William Stepien
                n.   Madeleine Westerhout

If the person did not copy such records, then Defendants will remind him or her of this litigation

and the related obligation to retain the records. Assuming Defendants successfully reach these

potential custodians, Defendants will inform Plaintiff whether these persons reported transferring

all PRA records (on any personal devices or accounts) to a PRA-covered account prior to their

departure from the White House, and if not, whether that person has confirmed that any relevant

records have been and will continue to be retained.

       6.       Plaintiff’s position is that the preservation procedure in Paragraph 5 above should

also be applied to the following four individuals:

             a. Hope Hicks — As noted in Plaintiff’s responses to Defendants’ interrogatories,
                Hicks may have knowledge of issues relevant to this litigation, including but not
                limited to the May 17, 2017 Oval Office meeting between Plaintiff, President
                Donald Trump, then-Chief of Staff Reince Priebus, then-White House Counsel Don
                McGahn, and then-Attorney General Jeff Sessions.

                                                 2
            Case 1:19-cv-02399-RDM Document 47 Filed 01/06/21 Page 3 of 5




             b. Jared Kushner — As noted in Plaintiff’s responses to Defendants’ interrogatories,
                Kushner may have been involved in discussions regarding Plaintiff, James Comey,
                Plaintiff’s (or the FBI’s) perceived disloyalty to the Trump Administration, and
                whether to fire Plaintiff and/or Comey.

             c. Stephen Miller — Mr. Miller, Assistant to the President and Senior Advisor for
                Policy, helped prepare President Trump’s initial draft letter firing FBI Director
                James       Comey,         according        to       public      reporting         (see
                https://www.nytimes.com/2017/09/01/us/politics/trump-comey-firing-letter.html).
                As alleged, that draft letter criticized Plaintiff’s perceived political affiliation in
                connection with its asserted grounds for firing Comey. See Compl. ¶ 78.

             d. Daniel Scavino — As Assistant to the President and Director of Social Media, Mr.
                Scavino may have knowledge of issues relevant to this litigation, including those
                relating to the motivations for and timing of Trump’s social media postings
                regarding Plaintiff. Public reporting also indicates that Scavino has access to the
                “@realDonaldTrump” Twitter account (see https://www.wired.com/story/tell-
                when-someone-else-tweets-from-realdonaldtrump).

       7.       Defendants’ position is as follows:       Plaintiff asks that Defendants apply the

procedure outlined in paragraph five above to four current EOP employees (Hope Hicks, Jared

Kushner, Stephen Miller, and Daniel Scavino) to ensure that the individuals have copied any PRA

records to an official EOP account before the end of their service at the White House. The White

House has reminded all employees since the November election of their existing obligation to do

just that—ensure that any official communications conducted on personal devices have been

preserved on an official EOP account before the transition. Thus, there is no need to provide

additional reminders to these individuals, particularly where there is no reason to presume that

they have not complied with their obligations to preserve records. The benefit, if any, of requiring

another reminder is outweighed by the burden on the EOP and its employees, especially given the

deference owed to the White House in matters of discovery, see Cheney v. United States District

Court for the District of Columbia, 542 U.S. 367, 387 (2004), and the alleged peripheral, at best,




                                                   3
            Case 1:19-cv-02399-RDM Document 47 Filed 01/06/21 Page 4 of 5




role of the four EOP employees in this litigation, as to which the White House is not even a

defendant.

       8.       Plaintiff’s response is: To the best of undersigned counsel’s recollection without

the benefit of a transcript, the Court’s comments at the December 18, 2020 hearing contemplated

that the preservation efforts would apply to current White House employees. Moreover, a general

post-election reminder to preserve documents does not suffice to inform the four current EOP

employees of their obligation, specific to this litigation, to preserve relevant documents. Any

burden imposed by the agreed-upon procedure—which could be accomplished through a brief

conversation or series of emails—should be minimal, and is outweighed by the nexus articulated

in Paragraph 6 above between Plaintiff’s claims and the four individuals identified. Finally, as set

forth in Attachment A, Plaintiff’s Rule 45 subpoena (as narrowed) is appropriately timed and

scoped. Given that fact, and given the four EOP employees’ relevance to Plaintiff’s claims, the

deference to which Defendants refer does not support delay. E.g. U.S. v. Poindexter, 727 F. Supp.

1501, 1510-11 (D.D.C. 1989) (ordering in camera review, for assessment of any executive

privilege claims, of President Reagan’s diaries and notes related to 67 specific topics); Dellums v.

Powell, 561 F.2d 242, 251 (D.C. Cir. 1977) (similar as to President Nixon’s recordings pertaining

to specific antiwar demonstrations); compare Cheney, 542 U.S. at 390 (favorably citing Poindexter

as distinguishable from overbroad discovery requests to energy task force led by Vice President

Cheney).

       9.       The parties welcome the Court’s guidance to resolve this dispute.




                                                 4
        Case 1:19-cv-02399-RDM Document 47 Filed 01/06/21 Page 5 of 5




Dated: January 6, 2021                         Respectfully submitted,

 /s/ Murad Hussain                             JEFFREY BOSSERT CLARK
Howard N. Cayne (D.C. Bar. No. 331306)         Acting Assistant Attorney General
Murad Hussain (D.C. Bar. No. 999278)
Brittany McClure (D.C. Bar No. 1001889)        CHRISTOPHER R. HALL
Owen Dunn (D.C. Bar. No. 1044290)              Assistant Branch Director
Ryan D. White (D.C. Bar No. 1655918)
Marissa Loya (D.C. Bar No. 1672681)            __/s/ Justin Sandberg
ARNOLD & PORTER KAYE SCHOLER LLP               JUSTIN M. SANDBERG
601 Massachusetts Avenue, NW                   Senior Trial Counsel
Washington, DC 20001-3743                      GARRETT COYLE
Telephone: (202) 942-5000                      KYLA M. SNOW
                                               Trial Attorneys
Counsel for Plaintiff Andrew G. McCabe         U.S. Dep’t of Justice, Civil Div.
                                               Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, D.C. 20530
                                               Phone: (202) 514-5838
                                               Justin.Sandberg@usdoj.gov

                                               Counsel for Defendants




                                          5
Case 1:19-cv-02399-RDM Document 47-1 Filed 01/06/21 Page 1 of 5




      ATTACHMENT A
          Case 1:19-cv-02399-RDM Document 47-1 Filed 01/06/21 Page 2 of 5



                                                                      Murad Hussain
                                                                      +1 202.942.6143 Direct
                                                                      Murad.Hussain@arnoldporter.com


                                          December 21, 2020

     VIA E-MAIL

     Justin M. Sandberg
     Garrett Coyle
     Kyla Snow
     Federal Programs Branch
     U.S. Department of Justice
     1100 L Street, NW
     Washington, D.C. 20001

             Re:     McCabe v. Barr, et al., No. 1:19-CV-2399-RDM (D.D.C.):
                     Plaintiff’s Rule 45 subpoena to the Executive Office of the President

     Dear Counsel:

            I write regarding Plaintiff’s document requests to the Executive Office of the
     President (“EOP”), and the Court’s December 18 minute order that we meet and confer “in
     regards to ensuring that records are not lost” during the upcoming presidential transition.

             As discussed during the hearing, and as set forth below, we have prepared a
     preliminary list of White House custodians and a proposed process for ensuring the
     preservation of documents not located on EOP computers and servers. Additionally, please
     confirm—as was presumed at the hearing—that all existing emails and other documents
     on EOP computers and servers are being preserved, will be transferred to the custody of
     the National Archives and Records Administration (“NARA”), and will remain accessible
     for discovery purposes later.

             We also wish to reiterate Plaintiff’s position that his subpoena requests, as
     narrowed, do not seek documents likely to reside elsewhere and are properly addressed
     now. Based on our prior discussions, and given the Court’s own discussion of the use of
     personal devices, we request (1) notes, recordings, or other documents memorializing
     statements made during the eight White House meetings/phone calls identified in our
     December 3 letter; and (2) a search of EOP’s centralized unclassified email system, and
     any personal devices (and/or personal accounts for email, text messaging, and the like)
     known to be used for official communications, for the word “McCabe” and terms reflecting
     Plaintiff’s titles (e.g., “Deputy Director,” “DD,” and “Acting Director” in proximity to
     “FBI”) that are forth in our December 3, 2020 letter.1 If we cannot reach agreement on

     1
       See U.S. v. Poindexter, 727 F. Supp. 1501, 1510-11 (D.D.C. 1989) (ordering in camera
     review, for assessment of any executive privilege claims, of President Reagan’s diaries and
     notes related to 67 specific topics); Dellums v. Powell, 561 F.2d 242, 251 (D.C. Cir. 1977)
     (similar as to President Nixon’s recordings pertaining to specific antiwar demonstrations);

Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com
    Case 1:19-cv-02399-RDM Document 47-1 Filed 01/06/21 Page 3 of 5




December 21, 2020
Page 2

how to ensure the preservation of relevant records, we intend to reassert Plaintiff’s position
to the Court.

      In the meantime, Plaintiff proposes that, for each custodian identified in the list at
Appendix A of this letter, Defendants:

       1. contact each identified custodian, regardless of whether that person is a current
          federal employee;

       2. inquire whether, from January 20, 2017 through the end of their White House
          service, the custodian used any personal device and/or personal email, text, or
          similar messaging account for work-related purposes and, if so, whether the
          custodian used any such device or account to create any documents relating to
          Plaintiff;

       3. for those individuals who respond affirmatively to the inquiry in item #2 above,
          arrange for collection of the information on those devices and/or accounts; and

       4. document in writing (for communication to Plaintiff and, if necessary, the
          Court) (i) each individual’s response to the inquiry in item #2 above, and
          (ii) where applicable, the procedures used for collecting and storing relevant
          records.2

Given the Court’s closing comments in anticipation of what our status report might contain,
we recognize that it may simply be more efficient for you to collect and preserve these
custodians’ relevant emails and other documents as they presently exist on the EOP’s
systems. If so, we would propose that EOP search its centralized email server and other
systems for (1) the term “McCabe” and/or (2) any of the terms “Deputy Director,” “DD,”
or “Acting Director” (or reasonable related abbreviations) in proximity to “FBI,” between
January 20, 2017 and March 17, 2020.

                               *      *       *       *       *




compare Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 390 (2004) (favorably citing
Poindexter as distinguishable from overbroad discovery requests to energy task force led
by Vice President Cheney); Karnoski v. Trump, 926 F.3d 1180 (9th Cir. 2019) (instructing
district court to reconsider the agency record before authorizing discovery on President
Trump, and favorably citing Dellums and Poindexter).
2
  The Appendix A custodians are identified solely for the proposal discussed herein.
Plaintiff reserves the right identify additional custodians for other purposes at a later date.
      Case 1:19-cv-02399-RDM Document 47-1 Filed 01/06/21 Page 4 of 5




December 21, 2020
Page 3

       We look forward to discussing this proposal during our 3 p.m. call today. We are
available to meet and confer regarding this issue at your convenience at any time before
the January 6, 2021 status report deadline.

                                            Sincerely,

                                            /s/ Murad Hussain

                                            Murad Hussain


cc:     Owen Dunn
        Marissa Loya
        Ryan White
Case 1:19-cv-02399-RDM Document 47-1 Filed 01/06/21 Page 5 of 5




                             Appendix A

1. Steve Bannon
2. James Burnham
3. Pat Cipollone
4. Ezra Cohen-Watnick
5. Kellyanne Conway
6. Uttam Dhillon
7. Anne Donaldson (Talley)
8. Hope Hicks
9. Jared Kushner
10. H.R. McMaster
11. John McEntee
12. Don McGahn
13. Stephen Miller
14. Michael Pence
15. Joshua Pitcock
16. Robert Porter
17. Reince Preibus
18. Sarah Sanders
19. Daniel Scavino
20. Keith Schiller
21. Sean Spicer
22. William Stepien
23. Donald Trump
24. Madeleine Westerhout
